Exhibit 10.14

 

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is entered
into as of May 16, 2003, by and among American Medical Technologies, Inc., a
Delaware corporation (the “Seller”), BioLase Technology, Inc., a Delaware
corporation (“Parent”), and BL Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (the “Purchaser”).

 

RECITALS

 

A. WHEREAS, the Seller, Parent and the Purchaser entered into that certain Asset
Purchase Agreement, dated May 12, 2003 (the “Purchase Agreement”); and

 

B. WHEREAS, the Seller, Parent and the Purchaser desire to add a new Section
6.1(a)(12) to the Purchase Agreement and to amend Sections 6.1(b) of the
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties to the Purchase Agreement hereby agree that the Purchase
Agreement shall be amended as follows:

 

1. Amendment to Section 6.1(a). The parties agree that the following Section
6.1(a)(12) shall be added to the Purchase Agreement:

 

“(12) If (i) Parent shall determine to register any of its securities for its
own account involving an underwriting, other than a registration relating solely
to employee benefit plans, or a registration relating solely to a Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales (the “Offering”), (ii) the registration statement related to the
Offering receives no review from the SEC, and (iii) the Seller shall not have
sold all of its Registrable Shares, then the Seller hereby agrees that it will
not sell any Registrable Shares until the earlier of (A) the closing of the
Offering and (B) ninety (90) days from the date Parent receives confirmation of
no review from the SEC. Parent will (i) promptly give to the Seller written
notice of the filing of a registration statement for the Offering, and (ii)
include in the primary offering of such registration (and any related
qualification under blue sky laws or other compliance) and in any underwriting
involved therein, all of the Registrable Shares that were not sold as of the
date of such notice. The right of the Seller to include its Registrable Shares
in the Registration Statement pursuant to this Section 6.1(a)(12) shall be
conditioned upon the Seller’s participation in such underwriting and the
inclusion of the Registrable Shares held by Seller in the underwriting to the
extent provided herein. The Seller shall (together with Parent) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected by Parent, provided that Seller will not
have to enter into a lock-up agreement with the underwriter restricting Seller’s
ability to sell the Registrable Shares. If the Seller does not agree to the
terms of any such underwriting, the Seller shall be excluded therefrom by
written notice from Parent or the underwriter. Any of the Registrable Shares
excluded or withdrawn from such underwriting shall be withdrawn from such
registration and the Seller shall not be permitted to sell any of its
Registrable Shares until the closing of the Offering.”



--------------------------------------------------------------------------------

2. Amendment to Section 6.1(b). The parties agree that Section 6.1(b) shall be
deleted in its entirety and replaced with the following:

 

“6.1(b) Covenant of the Seller. The Seller covenants that it will not sell on
the open market per day more than 30,000 shares of Parent Common Stock
registered on the Registration Statement; provided, however, that if the
Seller’s shares of Parent Common Stock are included in the Offering pursuant to
Section 6.1(a)(12) hereof, the Seller shall comply with the selling restrictions
set forth in Section 6.1(a)(12) hereof. Notwithstanding the foregoing, the
Seller acknowledges that it is in possession of non-public information and
understands it is prohibited from selling, buying or otherwise trading in any of
Parent Common Stock until such non-public information is made public.”

 

3. Remainder of Purchase Agreement Unchanged. Except as amended by this
Amendment, the Purchase Agreement shall otherwise remain in full force and
effect.

 

4. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of California, without regard to its conflicts of laws
provisions.

 

5. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6. Facsimile Signatures. This Amendment may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
parties. The original signature copy shall be delivered to the other parties by
mail. The failure to deliver the original signature copy and/or the non-receipt
of the original signature copy shall have no effect upon the binding and
enforceable nature of this Amendment.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the day and year first above written.

 

AMERICAN MEDICAL TECHNOLOGIES, INC.,

a Delaware corporation

Signature:

 

/s/    ROGER W. DARTT        

--------------------------------------------------------------------------------

    Roger W. Dartt     President and Chief Executive Officer BIOLASE TECHNOLOGY,
INC.,

a Delaware corporation

Signature:

 

/s/    JEFFREY W. JONES        

--------------------------------------------------------------------------------

    Jeffrey W. Jones     President and Chief Executive Officer BL ACQUISITION
CORP.,

a Delaware corporation

Signature:

 

/s/    JEFFREY W. JONES        

--------------------------------------------------------------------------------

    Jeffrey W. Jones     President and Chief Executive Officer